OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
This case is governed by the law of New Jersey. Under the decisional law of that State a third-party action for common-law indemnity or contribution does not lie against the employer of the injured workman where, as here, the injury sustained by the employee is covered by workers’ compensation insurance (Arcell v Ashland Chem. Co., 152 NJ Super 471; Farren v New Jersey Turnpike Auth., 31 NJ Super 356; cf. Schweizer v Elox Div. of Colt Inds., 70 NJ 280, 288; see 2A Larson, Workmen’s Compensation Law, § 76.21, pp 14-295 to 14-298). There is no basis for concluding, as appellant urges, that the present case falls within some "special legal relationship” exception referred to in the Arcell case.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, FuChsberg and Meyer concur in memorandum.
Order affirmed.